Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 1 of 10




                                                      EXHIBIT A
Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 2 of 10
Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 3 of 10
Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 4 of 10
Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 5 of 10
Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 6 of 10
Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 7 of 10
El Paso County - 168th Case
                       District3:20-cv-00305-RFC
                                Court              Document 1-1 Filed 12/07/20 PageFiled
                                                                                    8 of11/30/2020
                                                                                         10        3:20 PM
                                                                                            Norma Favela Barceleau
                                                                                                       District Clerk
                                                                                                    El Paso County
                                                                                                    2020DCV3414
                                           CAUSE NO. 2020DCV3414

             MAYRA BARRAZA-ESPARZA,                         §      IN THE DISTRICT COURT OF
                                                            §
                    Plaintiff,                              §
                                                            §
             v.                                             §      168TH JUDICIAL DISTRICT
                                                            §
             REX ANTHONY THURMAN and                        §
             SMITHART TRUCKING, INC.                        §      EL PASO COUNTY, TEXAS
                                                            §
                    Defendants.                             §


                   DEFENDANT REX ANTHONY THURMAN'S ORIGINAL ANSWER


                   Defendant, Rex Anthony Thurman ("Defendant"), files his Original Answer

            and states the following:

                                                     I.
                                               GENERAL DENIAL

                   1.     Defendant denies each and every, all and singular, the material

            allegations contained within the Original Petition filed by Plaintiff, Mayra Barraza-

            Esparza (“Plaintiff"), and demands strict proof thereof.

                                                   II.
                                          AFFIRMATIVE DEFENSES

                   2. Pleading further, alternatively, and by way of affirmative defense,

            Defendant asserts that any damages sought to be recovered by Plaintiff should be

            reduced to the extent that Plaintiff has failed to take the reasonable steps that a

            person of ordinary prudence in a similar situation would have taken to avoid the

            claimed damages.

                   3.     Pleading further, alternatively, and by way of affirmative defense,


            DEFENDANT REX ANTHONY THURMAN’S ORIGINAL ANSWER
            PAGE 1 OF 3
       Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 9 of 10




Defendant asserts that in the unlikely event that an adverse judgment would be

rendered against him, Defendant would respectfully request all available credits

and/or offsets as provided by the Texas Civil Practice and Remedies Code and under

Texas law.

      4.     Pleading further, alternatively, and by way of affirmative defense,

Defendant asserts that the negligence of the Plaintiff proximately caused or

contributed to the damages alleged in the Complaint, thereby reducing any damages

by an amount proportionate to Plaintiff's own degree of fault in the unlikely event of

an award of damages in Plaintiff's favor.

      5.     Pleading further, alternatively, and by way of affirmative defense,

Defendant asserts that in addition to any other limitation under law, Plaintiff’s

recovery of medical or health care expenses be limited to the amount actually paid or

incurred by or on behalf of Plaintiff, pursuant to Section 41.0105 of the Texas Civil

Practices and Remedies Code.

      6.     Defendant hereby gives notice that he intends to rely upon such other

defenses or denials, affirmative or otherwise, and to assert third-party claims and

any other claims, as may become available or appear during discovery as he proceeds

in this matter, and hereby reserves the right to amend his Answer to assert such

defenses.

                                      III.
                                 JURY DEMAND

      7.     In accordance with Rule 216 of the Texas Rules of Civil Procedure,

Defendants demand a trial by jury.


DEFENDANT REX ANTHONY THURMAN’S ORIGINAL ANSWER
PAGE 2 OF 3
       Case 3:20-cv-00305-RFC Document 1-1 Filed 12/07/20 Page 10 of 10




                                       IV.
                                     PRAYER

      8.     Defendant prays that Plaintiff take nothing by this suit, that Defendant

recovers his costs without delay, and for such other and further relief, both general

and special, at law and in equity, to which Defendant may show himself justly

entitled.

                                       Respectfully submitted,

                                       MAYER LLP

                                       By:    /s/ Brian J. Fisher
                                             Brian J. Fisher
                                             State Bar No. 24032178

                                       9400 Holly Avenue, Building 3B
                                       Albuquerque, New Mexico 87122
                                       Telephone: 505.595.1414
                                       Facsimile: 505.595.1415
                                       Email:       bfisher@mayerllp.com



                          CERTIFICATE OF SERVICE

      This is to certify that on the 30th day of November 2020, a true and correct
copy of the foregoing has been forwarded to all counsel of record, as follows:

  Via eFileTexas.gov
  Via Email: gabrielperez@omhplaw.com
  Gabriel S. Perez
  609 Myrtle Avenue, Suite 100
  El Paso, Texas 79901

                                              /s/ Brian J. Fisher
                                                      Brian J. Fisher




DEFENDANT REX ANTHONY THURMAN’S ORIGINAL ANSWER
PAGE 3 OF 3
